DETAILED ACTION
This action is response to application number 16/719,817, amendment and remarks, dated on 08/04/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant filed terminal disclaimer to overcome the nonstatutory double patenting was approved, on 08/04/2021.
Response to Arguments
Applicant's arguments filed on 08/04/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the measurement result including MBSFN area ID vs. configuration information including MBSFN area ID, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant in page 15 or remarks argues that “The Office Action asserts that
MCH information of the reference is similar to the frequency information recited in the instant claims; but the MCH information is information on a channel for transmitting and receiving data while the frequency information is for measurements. Therefore, the two pieces of information are different.

Applicant in page 15 or remarks argues that “He merely discloses that a measurement result includes MBSFN area information and fails to disclose that configuration information for the measurements includes an MBSFN area ID”.
He in ¶55, 90 and ¶91 discloses Preferably, the reported measurement result can further include the measurement site information and/or measurement time information corresponding to the measurement record in addition to including the measurement record of the measurement quantity. The measurement site information includes one or more of the following pieces of information: identification information (such as MBSFN area ID, etc.) about the MBSFN area corresponding to the UE during measurement, identification information (such as global identification ECGI of the cell, etc.) about the serving cell where the UE is located, identification of the public land mobile network (Public Land Mobile Network ID) where the UE is currently located, location information about the UE. The measurement time information can be information about timestamp which is for generating the measurement record.
Including the MBSFN area ID in the measurement report versus including the MBSFN area ID in the configuration to be received by the UE to perform the same task, logging of the measurement result and reporting the measurement result to the base station, is obvious to those of ordinary skill in the art. Obviously people in the field may make various modification to He’s invention without departing from the scope of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US. 2013/0010624 A1). 

Claims 1, 6, 19, He discloses a method performed by a terminal (user equipment; Figs. 3-6) in a wireless communication system (Fig. 1; LTE network; ¶2), the method comprising:
receiving, from a base station (eNBs; Fig. 1; network side; Fig. 3; Figs. 4-6) information including a multicast broadcast single frequency network (MBSFN) area identifier that specifies an area for measurement logging or frequency information that specifies a frequency for measurement logging (frequency information; multicast channel information; MCH information; “In the LTE system, one MBMS service is mapped to one MTCH (Multicast traffic Channel). A plurality of MTCH channels can be mapped to an MCH (Multicast Channel) transmission channel by time division multiplexing in the manner of dynamic multiplexing; the ) (receiving from the network side the MBSFN service measurement notification including the (MBSFN) area identifier information; Fig. 3, el. 301; receiving from network side the measurement configuration including the (MBSFN) area identifier information; Fig. 6; “Preferably, since the UE which performs the measurement may be located in an area overlapped by a plurality of MBSFNs or the area where the UE is located has a plurality of MBMS services simultaneously; and in order to let the network side know to measure which MBMS service, the reported measurement result can further include the MBSFN area configuration information (MBSFN Area Configuration) corresponding to the measurement in addition to including the measurement record of the measurement quantity, for example, it can include one or more of the following: physical multicast channel configuration, the MBMS session information (MBMS Session Information) currently measured by the UE, wherein the MBMS Session Information can be information such as service ID, session ID, logic channel ID, etc”; ¶56; “Preferably, the reported measurement result can further include the measurement site information and/or measurement time information corresponding to the measurement record in addition to including the measurement record of the measurement quantity. );
identifying an MBSFN area in which the terminal is to receive a multimedia broadcast multicast service (MBMS), based on the information (enable MBMS service measurement; Fig. 3, el. 302; ¶55; ¶56; ¶73; ¶90; ¶91);
performing MBMS measurement logging for the MBSFN area (performing enable MBMS service measurement; Fig. 3, el. 302;¶55; ¶56; ¶73; ¶90; ¶91); and 
transmitting, to the base station, logged MBMS measurement information (report the MBMS service measurement result; Fig. 3, el. 303; Fig. 4, el. 403; Fig. 5; Fig. 6; ¶56; ¶55; ¶73; ¶90; ¶91).
He does not expressly disclose the MBSFN area identifier included in the information is sent by the base station. However He discloses the user equipment performs the measurement and report the result of the measurement according to measurement configuration received from the base station and/or the network site as shown in Fig. 6 (“the UE measures the MBMS according ). Furthermore He in ¶55 expressly discloses the measurement result includes the MBSFN area ID (“Preferably, the reported measurement result can further include the measurement site information and/or measurement time information corresponding to the measurement record in addition to including the measurement record of the measurement quantity. The measurement site information includes one or more of the following pieces of information: identification information (such as MBSFN area ID, etc.) about the MBSFN area corresponding to the UE during measurement, identification information (such as global identification ECGI of the cell, etc.) about the serving cell where the UE is located, identification of the public land mobile network (Public Land Mobile Network ID) where the UE is currently located, location information about the UE. The measurement time information can be information about timestamp which is for generating the measurement record”),
wherein the logged MBMS measurement information includes a block error rate (BLER) result per multicast channel (MCH) (¶55 and ¶79 of He discloses to include the measurement quantity to the measurement report of the UE, and ¶48 and ¶81 discloses the measurement quantity includes a combination of the BLER of MTCH, MCH channels; The measurement quantity to be measured by the UE can include a combination of ) on subframes using a modulation coding scheme (MCS) for data in case that the BLER result is available (He in ¶7 discloses that each MCH configures independent MCS (Modulation and Coding Scheme) and on the subframes of each MCH.) (In other words, the measurement report as disclosed by He, includes a block error rate (BLER) result of each multicast channel (MCH) subframes configured by independent MCS; 7; ¶48; ¶55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide MBSFN area identifier included in the information is sent by the base station as taught by He in order to assist operators to timely understand the MBMS service performance of the current cell and can timely find the potential problems according to the 

Claims 2, 7, 11, 16, He discloses wherein the logged MBMS measurement information includes a reference signal received power (RSRP) and a reference signal received quality (RSRQ) (“In step 401, the UE actively measures the MBMS service, wherein the measurement triggering type is that the block error rate occurring by the UE receiving the MTCH channel exceeds a preset threshold T4 (such as 10%), then the measurement content (or measurement log) needed to be reported is recorded, and the measurement content includes: the radio signal quality RSRP and RSRQ values of the current network, the bit error rate of the UE receiving the MTCH service channel, the signal to noise ratio (SINR) of the MCH channel, the identification of the MBSFN area where the UE is currently located, the service identification and session identification of the MBMS service currently performed by the UE, the identification of the serving cell where the UE is currently located and GPS geographical location, and the recorded timestamp information”; ¶73; ¶68; ¶81-¶87).

Claims  3, 12, He discloses wherein the configuration information further includes at least one of a logging duration, a logging interval, area information, or information on a public land mobile network (PLMN) (“the UE actively measures the MBMS service, wherein the measurement triggering ), and
wherein the terminal is not required to log inter-radio access technology (RAT) measurement information in case that the configuration information is received (not logging measurement of the inter RAT, is an obvious variation of the logging measurement on the MBSFN areas and the specified cells that identified through the MBMS measurement configuration information as performed by UE and as disclosed by He; “Preferably, the reported measurement result can further include the measurement site information and/or measurement time information corresponding to the measurement record in addition to including the measurement record of the measurement quantity. The measurement site information includes one or more of the following pieces of information: identification information (such as MBSFN area ID, etc.) about the MBSFN area corresponding to the UE during measurement, identification information (such as global identification ECGI of the cell, etc.) about the serving cell where the UE is located, identification of the public land mobile network (Public Land Mobile Network ID) where the UE is currently located, location information about the UE. The measurement time ).

Claims 4, 13, He discloses wherein the information on the at least one MBSFN area identifier includes at least one of cell identities or a tracking area (“Preferably, the reported measurement result can further include the measurement site information and/or measurement time information corresponding to the measurement record in addition to including the measurement record of the measurement quantity. The measurement site information includes one or more of the following pieces of information: identification information (such as MBSFN area ID, etc.) about the MBSFN area corresponding to the UE during measurement, identification information (such as global identification ECGI of the cell, etc.) about the serving cell ).

Claims 5, 9, 14, 18, He discloses further comprising, in case that no measurement information is available for the logging interval, omitting to perform the MBMS measurement logging for the logging interval (not logging the MBMS measurement for intervals with no measurement information available, is an obvious an obvious variation of logging the MBMS measurement for intervals with the available measurement information as disclosed by He; “the UE actively measures the MBMS service, wherein the measurement triggering type is that the block error rate occurring by the UE receiving the MTCH channel exceeds a preset threshold T4 (such as 10%), then the measurement content (or measurement log) needed to be reported is recorded, and the measurement content includes: the radio signal quality RSRP and RSRQ values of the current network, the bit error rate of the UE receiving the MTCH service channel, the signal to noise ratio (SINR) of the MCH channel, the identification of the MBSFN area where the UE is currently located, the service identification and session identification of the MBMS service currently performed by the UE, the identification of the serving cell where the UE is currently ”; ¶73; ¶73; ¶89).

Claims 8, 17, analyzed with respect to claims 3 and 4.

Claim 10, limitation of claim 10 analyzed with respect to claim 1, the further limitation of claim 10 disclosed by He, a terminal (user equipment; Figs. 3-4) comprising a transceiver (transceiver of user equipment; Figs. 3-4) and a controller (controller of user equipment; Figs. 3-4).

Claim 15, analyzed with respect to claim 1, the further limitation of claim 15 disclosed by He, a base station (eNB, Fig. 1) comprising a transceiver (transceiver of the eNB, Fig. 1) and a controller (controller of the eNB, Fig. 1).

Claim 20, He discloses wherein in case that the information is received the plurality of instructions are configured to cause the one or more processors to not log neighboring cell measurement (logging measurement of the current cell and not logging the neighboring cell; “In the present invention, the UE measures the MBMS according to a measurement configuration, and when a measurement reporting norm is met, the UE reports a measurement result or a measurement log of the measured MBMS measurement quantity to a network side. By the method, the operators can be assisted to timely understand the MBMS service performance of the current cell and can timely find the potential (“Preferably, the reported measurement result can further include the measurement site information and/or measurement time information corresponding to the measurement record in addition to including the measurement record of the measurement quantity. The measurement site information includes one or more of the following pieces of information: identification information (such as MBSFN area ID, etc.) about the MBSFN area corresponding to the UE during measurement, identification information (such as global identification ECGI of the cell, etc.) about the serving cell where the UE is located, identification of the public land mobile network (Public Land Mobile Network ID) where the UE is currently located, location information about the UE. The measurement time information can be information about timestamp which is for generating the measurement record”; ¶55; ¶63).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
8/31/2021